Name: 2005/942/EC: Commission Decision of 21 December 2005 authorising Member States to take decisions under Council Directive 1999/105/EC on assurances afforded in respect of forest reproductive material produced in third countries (notified under document number C(2005) 5485)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  marketing;  forestry;  European Union law;  agricultural activity;  means of agricultural production
 Date Published: 2005-12-24; 2006-12-12

 24.12.2005 EN Official Journal of the European Union L 342/92 COMMISSION DECISION of 21 December 2005 authorising Member States to take decisions under Council Directive 1999/105/EC on assurances afforded in respect of forest reproductive material produced in third countries (notified under document number C(2005) 5485) (2005/942/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (1), and in particular Article 19(3) thereof, Whereas: (1) Pursuant to Article 19(1) of Directive 1999/105/EC, the Council on a proposal from the Commission is to determine whether forest reproductive material produced in a third country affords the same assurances as regards the approval of its basic material and the measures taken for its production with a view to marketing as does forest reproductive material produced within the Community and complying with the provisions of that Directive. (2) The information presently available on the conditions applying in third countries is, however, still not sufficient to enable the Community to make any such decision in respect of any third country. (3) In order to prevent trade patterns from being disrupted, Member States should, therefore, be authorised to take such decisions in respect of specific material imported from particular countries. The Commissions analysis shows that this material offers equivalent guarantees to those applicable to forest reproductive material produced in the Community in accordance with Directive 1999/105/EC. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Member States are authorised to decide in respect of the third countries listed in the Annex, and in respect of the species, categories and types of basic material set out therein whether forest reproductive material produced in those countries affords the same assurances as regards the approval to its basic material and the measures taken for its production with a view to marketing as does forest reproductive material produced within the Community and complying with the provisions of Directive 1999/105/EC. Forest reproductive material imported from those third countries shall be accompanied by a master certificate or an official certificate issued by the country of origin and records which shall contain details of all consignments to be exported, to be provided by the supplier in the third country. Article 2 Member States shall immediately notify the Commission and other Member States of any decisions taken pursuant to this Decision, and of any withdrawal of such decisions. Article 3 The authorisation provided for in Article 1 shall apply from 1 January 2006 and shall expire 31 December 2008. Article 4 This Decision is addressed to the Member States. Done at Brussels, 21 December 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 11, 15.1.2000, p. 17. ANNEX Country of origin Species Category Type of basic material Belarus Picea abies Karst. SI SS, St Canada (British Columbia) Abies grandis Lindl. SI, Q, T SS, St, SO, PF Picea sitchensis Carr. SI, Q SS, St, SO Pinus contorta Loud. SI SS, St Pseudotsuga menziesii Franco SI, Q, T SS, St, SO, PF Croatia (I-1. Podravina, Podunavlje, I-2. Posavina) Quercus robur L. SI SS, St Norway Picea abies Karst SI SS, St Pinus sylvestris L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Romania Abies alba Mill. SI SS, St Acer platanoides L. SI SS, St Fagus sylvatica L. SI SS, St Larix decidua Mill. SI SS, St Picea abies Karst. SI SS, St Pinus nigra Arnold SI SS, St Prunus avium L. SI SS, St Quercus cerris L. SI SS, St Quercus petraea Liebl. SI SS, St Quercus robur L. SI SS, St Quercus rubra L. SI SS, St Robinia pseudoacacia L. SI SS, St Switzerland Fagus sylvatica L. SI SS, St Turkey Cedrus libani A. Richard SI, SE SS, St Pinus brutia Ten. SI, SE SS, St United States of America (Washington, Oregon, California) Abies grandis Lindl. SI, Q, T SS, St, SO, PF Picea sitchensis Carr SI SS, St Pinus contorta Loud SI SS, St Pseudotsuga menziesii Franco SI, Q, T SS, St, SO, PF Legend: Category Type of basic material SI Source identified SE Selected Q Qualified T Tested SS Seed source St Stand SO Seed orchard PF Parents of family